DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 1, 4, 8, 11, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Autio et al. (Hereinafter “Autio”) US Patent Application Publication No. 2020/0272244 in view of Tran US Patent Application Publication No. 2007/0063979.

Referring to claim 1, Autio teaches a computer-implemented method for keyboard of an Information Handling System [software application running on the system 100 of fig. 1; 0029; 0062-0071; 0106-0108], the method comprising:

processing the electronic environmental condition data through a neural network of an adaptive configuration engine [training a neural network, 0106], wherein the neural network outputs one or more functions and/or visual settings to be used in configuring operation of the light technology keyboard [form the character or symbol when the light impinges thereon, the character or symbol being different for each of the light configuration elements on the bottom surfaces of the depressible keys, 0088]; and 
However Autio does not explicitly teach operating a light projection technology keyboard and controlling the light projection technology keyboard based on the one or more functions and/or visual settings output by the neural network. Tran teaches operating a light projection technology keyboard projecting a keyboard pattern using a light projector [ab; 0004-0005; 0017; 0023; fig. 2; 4; 10 of fig. 5], and controlling the light projection technology keyboard based on the one or more functions and/or visual settings output by the neural network [0030-0031; 0046-0047]. 
It would have been obvious to one of ordinary skill in the art to add the features of Tran to the system of Autio as an essential means to provide a large display that is desirable for readability and security protection.

Referring to claim 8, all limitations of this claim have been addressed in the analysis of claim 1 above. Audio further teaches a processor [904 of fig. 9], a data bus coupled to the processor [see data bus coupled to the processor 904 of fig. 9], and non-transitory, computer-

Referring to claim 15, all limitations of this claim have been addressed in the analysis of claims 1 and 8 above, and this claim is rejected on that basis.

Referring to claim 4, Autio and Tran teach the invention substantially as claimed, wherein the keyboard configuration system further includes a user configuration engine, wherein the user configuration engine allows a user to enter functions and/or visual settings of the keys of the light projection technology keyboard [code stored in memory 914 constitute exemplary processing means for allowing switching between multiple keyboard layouts, 0106; 0071].

Referring to claims 11 and 18, all limitations of these claims have been addressed in the analysis of claim 4 above, and these claims are rejected on that basis. 

Allowable Subject Matter
Claims 2, 3, 5-7, 9, 10, 12-14, 16, 17, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Referring to claims 2, 9 and 16, the limitations the one or more functions and/or visual settings provided by the neural network include two or more of: functions assigned to keys of the light projection technology keyboard; visual indicia that are to be projected onto visible surfaces 

Referring to claims 3, 10 and 17, the limitations of the electronic environmental condition data includes one or more of data relating to ambient lighting conditions in an environment in which the Information Handling System is operating, wherein the environmental data relating to the ambient lighting conditions is based on light detected by one or more light sensors in an ambient light sensing system; data relating to a network environment in which the Information Handling System is operating, wherein the data relating to the network environment is based on a wired network and/or Wi-Fi identifier; data relating to identification of a location in which the Information Handling System is operating; and data relating to an application actively running on the Information Handling System, taken together with limitations of claim 1, or claim8, or claim 15, are not disclosed in the prior art of record. 

Referring to claims 5, 12 and 19, the limitations of the functions and/or visual settings of the keys of the light projection technology keyboard that may be configured by the user include: functions assigned to keys of the light projection technology keyboard; visual indicia that are to be projected onto visible surfaces of the keys of the light projection technology keyboard; placement of the visual indicia projected onto the visible surfaces; color of the visual indicia 

Claims 6, 7, 13, 14 and 20 further limiting to claims 5, 12 and 19 are also objected to. Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUY N PARDO whose telephone number is (571)272-4082. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 



/THUY N PARDO/Primary Examiner, Art Unit 2691